Third District Court of Appeal
                               State of Florida

                         Opinion filed June 15, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1814
                     Lower Tribunal No. 11-27639 SP
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

 Best American Diagnostic Center, Inc., a/a/o Amaury Pena,
                                  Appellee.


     An Appeal from the County Court for Miami-Dade County, Natalie
Moore, Judge.

     Michael J. Neimand, for appellant.

      Marks & Fleischer, P.A., and Gary Marks (Fort Lauderdale); and David
B. Pakula, P.A., and David B. Pakula (Pembroke Pines), for appellee.


Before LINDSEY, HENDON and LOBREE, JJ.

     PER CURIAM.

     We reverse and remand consistent with our recent decision in United
Automobile Insurance Co. v. Millennium Radiology, LLC, 47 Fla. L. Weekly

D175, D177 (Fla. 3d DCA Jan. 12, 2022) (“Millennium’s ‘identity’ is not the

same in each of these cases against United Auto; Millennium draws its

identity from its assignor from case to case. The identity element of collateral

estoppel, therefore, is not satisfied.”).

      Reversed and remanded.




                                        2